DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-18, 30-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2017/0359807 A1).
Regarding claim 1, Hong et al. teaches a receiver configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the receiver comprising: a determiner configured for determining a resource information indicating the resource elements and for determining a channel metric of the channel (see abstract; pars. 0160-0169 and fig. 6a:  if the base station transmits information 000 010 00 00 00 by including the information 000 010 00 00 00 in the control channel related information, 000 010 may indicate three TTI ranges starting from TTI #1 and 00 00 00 may 
Regarding claim 2, Hong et al. also teaches wherein the wireless signal is a superposition of at least the signal being a first signal transmitted through the channel being a first channel using the resource elements of the wireless communications network as first resource elements and of a second signal transmitted through a second channel using second resource elements of 
Regarding claim 3, Hong et al. also teaches wherein the identity information comprises one of an identifier being a part of information transmitted in the signal, an identifier being indicated by a selection of the resource elements out of an overall set of resource elements and an identifier being indicated by the channel metric (see abstract, pars. 0160-0169 and fig. 6a). 
Regarding claim 4, Hong et al. also teaches a channel determiner configured for determining information related to a phase change and of an amplitude change of a first channel to a first signal and of a second channel to a second signal superimposing with the first signal in the wireless signal, wherein the receiver is configured to use the information related to the phase change and of the amplitude change for decoding the wireless signal (see abstract, pars. 0160-0169 and fig. 6a). 
Regarding claim 7, Hong et al. also teaches wherein the wireless signal is a superposition of at least the signal being a first signal and of a second signal being transmitted through a second channel using second resource elements, wherein the determiner is configured for determining the resource information as a first resource information and for determining a 
Regarding claim 9, Hong et al. also teaches wherein the determiner is configured for determining the channel metric based on a predetermined rule according to which pilot symbols are mapped in the resources used by the signal using the pilot symbols comprised in the wireless signal (see abstract, pars. 0160-0169 and fig. 6a).
Regarding claim 10, Hong et al. also teaches wherein the signal is a first signal of a plurality of signals in the wireless signal, wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal so as to acquire an overall resource information, wherein the determiner is configured for determining a channel metric for each channel associated to a signal in the wireless signal so as to acquire an overall channel metric (see abstract, pars. 0160-0169 and fig. 6a). 
Regarding claim 11, Hong et al. also teaches an error corrector configured for correcting at least one bit error in the signal using the resource information (see abstract, par. 0067; pars. 0160-0169 and fig. 6a). 
Regarding claim 12, Hong et al. also teaches wherein the determiner is configured for acquiring correction information indicating a result of the error correction and for adjusting a determination of the resource information dependent on the correction information (see abstract, pars. 0067-0068). 

Regarding claim 14, Hong et al. also teaches wherein the determiner is configured for determining the resource information for a first and a second signal superimposing each other at least partially in the wireless signal by using at least one common resource element (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a).
Regarding claim 15, Hong et al. also teaches wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal; the receiver further comprising: a decoder configured for decoding a first signal so as to acquire a first message transmitted with the first signal and for decoding a second signal so as to acquire a second message transmitted with the second signal; a channel determiner configured for determining information related to a phase change and an amplitude change of a first channel to the first signal and of a second channel to the second signal; an error corrector configured for correcting at least one bit error in the first signal using the resource information for the first signal or in the second signal using the resource information for the second signal (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 16, Hong et al. also teaches wherein the determiner is configured for determining the resource information using a predefined resource information indicating a plurality of resource blocks, each resource block comprising a unique predefined set of resource elements, wherein the determiner is configured for determining the resource information by determining at least one resource block used for transmitting the signal from the plurality of resource blocks (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 

Regarding claim 18, Hong et al. also teaches wherein the wireless signal comprises a first signal which is transmitted by a first transmitter and a second signal which is transmitted by a second transmitter being spatially separated from the first transmitter (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 30, Hong et al. also teaches a transmitter configured for wirelessly transmitting to a receiver a signal using resource elements of a wireless communications network; wherein the transmitter is configured for using a core set for transmitting a first signal during a first time instance; wherein the transmitter is configured for using at least one additional resource from a pool of additional resources in addition to the core set for transmitting a second signal during a second instance of time without signaling the use of additional resources (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 31, Hong et al. also teaches a wireless communications network providing a plurality of resource elements for transmitting signals, the network comprising: a receiver configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the receiver comprising: a determiner configured for determining a resource information indicating the resource elements and for determining a channel metric of the channel (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a and explanation in claim 1); and an associator configured for associating the resource information with the channel metric using an identity information comprised in the signal; and at least a first transmitter according to claim 19 or transmitter configured for 
Regarding claim 32, Hong et al. also teaches the first transmitter configured for transmitting a first signal and a second transmitter, configured for transmitting a second signal, wherein the first and the second transmitter are configured to use predefined resources for transmitting the first and second signal, wherein the predefined resources are predefined so as to indicate non-overlapping resources (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 33, Hong et al. also teaches wherein the at least first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting the signal; wherein the at least first transmitter is configured for selecting the first set of resources from the plurality of predefined sets using a first selection information indicating a first subset of the plurality of predefined sets (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 34, Hong et al. also teaches wherein the first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting a signal (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a); wherein a second transmitter is configured for selecting at least a second set from the plurality of predefined sets of resources for transmitting a second signal; wherein the first transmitter is configured for using a first 
Regarding claim 35, Hong et al. also teaches wherein the first and second transmitter are configured for selecting same resources for transmission of the first signal and the second signal, wherein the first and second transmitter are configured for applying a Non-Orthogonal Multiple Access Scheme for transmission of the first and second signal (see abstract, par. 0006; pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 36, Hong et al. also teaches wherein the network is configured for operating according to a multicarrier concept comprising a plurality of carriers (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a). 
Regarding claim 37, Hong et al. also teaches a method for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the method comprising: determining a resource information indicating the resource elements; determining a channel metric of the channel (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a and explanation in claim 1); and associating the resource information with the channel metric using an identity information comprised in the signal (see abstract, pars. 0067-0068; pars. 0160-0169 and fig. 6a and explanation in claim 1).
.

Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not mention wherein the determiner is configured for determining the resource information and the channel metric based on the determination rule ( S , x ) = arg min S , x x l 1 ##EQU00008## such that .parallel.(S.PHI..sub.Kx)-y.parallel..sub.l.sub.2.sup.2.ltoreq..sigma..su- p.2 wherein S is a resource map of all K transmitters comprising the resource information, .PHI..sub.K is a 
Claim 6 depends on claim 5. Therefore, it is objected.
Regarding claim 8, the prior art of record does not mention wherein the determiner is configured for determining the resource information so as to comprise real values for data symbols and complex values for pilot symbols of the wireless signal based on the determination rule x.sub.k,d=(h.sub.k*s.sub.k,d) wherein x = ( x 1 x k x K ) ##EQU00009## is the wireless signal being representable as x.sub.k.di-elect cons.{x.sub.k,p, x.sub.k,d}, where the pilot signal x.sub.k,p=(h.sub.k) is the k.sup.th channel and x.sub.k,d is the data signal being the convolution of the k.sup.th channel with the k.sup.th transmission signal, wherein y is the received frequency domain signal with a mix of complex values and mere amplitude values, as specified in claim 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643